     Case 2:20-cv-00837-WBS-EFB Document 10 Filed 08/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   JESSY WOOTTEN,                                     No. 2:20-cv-0837-WBS-EFB P
11                      Plaintiff,
12          v.                                          ORDER
13   JARED D. LOZANO,
14                      Defendant.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On June 15, 2020, the magistrate judge filed findings and recommendations herein which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

22   the findings and recommendations.1

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1
              Although it appears from the file that plaintiff’s copy of the findings and
27   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility
     to keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f),
28   service of documents at the record address of the party is fully effective.
                                                       1
     Case 2:20-cv-00837-WBS-EFB Document 10 Filed 08/07/20 Page 2 of 2

 1         1. The findings and recommendations filed June 15, 2020, are adopted in full;
 2         2. This action is dismissed without prejudice.
 3   Dated: August 5, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   2
